DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicant’s communication filed on 12/30/2020 regarding application 17/138,843. The following is the first action on the merits.

Claim Objections/Warnings
Claim(s) 11, and 22 are objected to under 37 CFR 1.75 as being a substantial duplicates of claims 1, and 16 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 11, and 22 be found allowable, claims 1 and 16 respectively will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-25 is/are currently rejected under U.S.C. 101 because the claimed
invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural
phenomenon, or an abstract idea) without significantly more.

Claim(s) 1-25 are directed towards an invention for the creating of a workflow package, creating a workflow instance, executing the workflow, saving the instance, testing the components of a workflow, and outputting the indication of a pass or a fail. These actions fall within the subject matter of abstracts ideas which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper), Organizing Human Activity (Teaching or Following Rules and Instructions)).
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory categories of invention. Claim(s) 1-10, and 11-15 are directed towards a method comprising at least one step. Claim(s) 16-21, and 22-25 are directed towards a non-transitory computer-readable storage medium, which falls into the product category. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework. 
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether
the claims recite an abstract idea.
	Independent claims 1, 11, 16, and 22 set forth an invention for the creating of a workflow package, creating a workflow instance, executing the workflow, saving the instance, testing the components of a workflow, and outputting the indication of a pass or a fail which recites the abstracts ideas of Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper) and Organizing Human Activity (Teaching or Following Rules and Instructions) in the following limitations:
creating a workflow package including a version identification, a workflow graph definition, and a transformation logic of each component of one or more components of the workflow; 
creating a workflow instance based on the workflow package; 
executing the workflow instance to generate output data; 
saving the workflow instance with the output data as a test archive; testing the one or more components of an updated workflow package with the test archive, wherein: 
the testing includes a plurality of tests comprising an input data test, a data staging test, an execution test, and an output comparison test; and 
each of the plurality of tests are executed in order, where failure of one of the plurality of tests ends the testing; and outputting an indication of a pass or fail of the testing of the updated workflow package.

Independent claims 2-10, 12-15, 17-21, and 23-25 merely further limit the abstract idea and are thus subject to the same rationale as expressed above.

	Under Step 2A, Prong Two, the claims recite the following additional elements
	Independent claims 1, 11, 16, and 22 recite the following additional elements:
A computer
A non-transitory computer-readable storage medium
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of technologies required to implement the invention (emphasis added).
Support for this determination can be found in applicant’s specification (Paragraph(s) [0063]-[0065]).
Under Step 2B, eligibility analysis evaluates whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The computer and non-transitory computer-readable storage medium are, at best, the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")) Therefore the claims are not eligible.
	Dependent claims 2-10, 12-15, 17-21, and 23-25 do not recite any further additional elements and are thus rejected under the same rationale provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim(s) 1-4, 7-10, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich (US 2013/0019126 A1) in view of Nichols (US 8712815 B1)

Claim(s) 1, and 16 –
	Frohlich discloses the following:
Creating a workflow package including a version identification…(Frohlich: Paragraph 15, “ designing a plurality of test cases, and a plurality of test suites for said defined testing strategy; defining a plurality of test categories for said designed plurality of test suites; defining a test execution sequence for said designed plurality of test suites, and said defined plurality of test categories; deciding whether a test execution sequence shall continue or stop after the occurrence of at least one of an error in a test object and a fail event in the test system; Paragraph 71, “In the above by "Identifier" is understood a name identifying a program or name identifying a test suite or test case.”)
creating a workflow instance as based on the workflow package; (Frohlich: Paragraph 15, “ designing a plurality of test cases, and a plurality of test suites for said defined testing strategy; defining a plurality of test categories for said designed plurality of test suites; defining a test execution sequence for said designed plurality of test suites, and said defined plurality of test categories; deciding whether a test execution sequence shall continue or stop after the occurrence of at least one of an error in a test object and a fail event in the test system”)
executing the workflow instance to generate output data; (Frohlich: Paragraph 15, “running the test automation framework on said software under test, and analyzing the results obtained from running the test automation framework on said software.”)
saving the workflow instance with the output data as a test archive; (Frohlich: Paragraph 75, “The test specification should be stored in the test repository in a text format (such as source code). Test data is sometimes generated by some text data generator tool. Test data can be stored in binary or text files. Test data should also be stored in the test repository together with the test specification.”)
testing one or more components of an updated workflow package with the test archive; and (Frohlich: Paragraph 80, “aids in the selection of the test cases type to execute. The selection can be automatic or manual;”; Paragraph 81, “loads test specifications by opening a file from a local file system or by downloading a file from a server, depending on where the test specification is stored;”
outputting an indication of pass or fail of the testing of the updated workflow package. (Frohlich: Paragraph 83, “presents the outcome (such as Passed, Failed or Aborted) of test steps and the complete sequence of testing to the operator;”)
Frohlich does not specifically disclose the use of a graph, nor the explicit usage of a non-transitory computer readable storage medium, however, Nichols discloses the following:
A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of creating and executing a test harness for workflows, the method comprising: (Nichols: Column 3 lines 5-27, “The second computing device may be coupled to a storage device that accumulates the executed metrics results to be accessed by the third computing device. Depending on applications, the first/second computing device and third computing device represent a logical division or layering: these devices can live either in a single physical server or be on separate servers. Creating a workflow package including a version identification and a workflow graph definition”)
…and a workflow graph definition (Nichols: Column 2 lines 32-54, “According to yet another aspect, the present invention enables the business logic, graphical charting logic, review workflow definition, publication logic, notification logic, and access entitlements for a scorecard to be compiled into a Scorecard Definition Package (SDP)…”; Column 12  lines 20-31, “The visual components may include, but not be limited to, graphs, charts, icons, widgets and the like. Essentially, a scorecard converts and presents static information stored in the metrics results database into dynamic, expandable, and browse-able representations.”)

Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich with the teachings of Nichols as taught by Nichols (Nichols: Column 1 lines 25-27, “Therefore, there is a need for techniques that provide rigorous, systematic, and automated monitoring and measurement of projects or initiatives (e.g., security, vulnerability, service level management, corporate governance, etc.) and represent the measurement effectively.”)


Claim(s) 2 –
	Frohlich in view of Nichols teach the limitations of claim(s) 1
	Frohlich does not disclose the use of transformation data keeping, however, Nichols describes the following:
further comprising creating the workflow package including information on a transformation logic for each node. (Nichols: Column 2 lines 55-63, “one or more metrics are created and packaged into one or more Metrics Definition Packages that unambiguously specify metrics execution schedules, relationships or logic among data sources and metrics logic…”; Column 9 lines 9-18, “This means that sensitive data is localized typically to a single node and that retained data is limited strictly to the results of the metrics computation, not all the detailed data may have been used to create it. External data sources provide precisely the data needed to compute a metrics, drastically reducing the amount of data used.”; Column 10 lines 44-60, “After the data is filtered, modified or cleansed, a data transformation is performed at 286 to ensure that similar data from different data sources are mapped together. This can be done by mapping one set of data to be conformed to the definition of another set.”)

Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich with the teachings of Nichols as taught by Nichols (Nichols: Column 1 lines 25-27, “Therefore, there is a need for techniques that provide rigorous, systematic, and automated monitoring and measurement of projects or initiatives (e.g., security, vulnerability, service level management, corporate governance, etc.) and represent the measurement effectively.”)

Claim(s) 3 –
	Frohlich in view of Nichols teach the limitations of claim(s) 1
Frohlich does not specifically disclose the use of a graph, however, Nichols discloses the following:
further comprising generating the output data of the workflow instance via at least one of (a) executing one or more selected subgraphs from a plurality of subgraphs of the workflow to generate output data, and (b) populating other ones of the plurality of subgraphs with subgraph output data from a previously created workflow instance. (Nichols: Fig 4B; Fig 4C; Column 2 lines 32-54, “According to yet another aspect, the present invention enables the business logic, graphical charting logic, review workflow definition, publication logic, notification logic, and access entitlements for a scorecard to be compiled into a Scorecard Definition Package (SDP)…”; Column 12  lines 20-31, “The visual components may include, but not be limited to, graphs, charts, icons, widgets and the like. Essentially, a scorecard converts and presents static information stored in the metrics results database into dynamic, expandable, and browse-able representations.”)

Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich with the teachings of Nichols as taught by Nichols (Nichols: Column 1 lines 25-27, “Therefore, there is a need for techniques that provide rigorous, systematic, and automated monitoring and measurement of projects or initiatives (e.g., security, vulnerability, service level management, corporate governance, etc.) and represent the measurement effectively.”)

Claim(s) 4
	Frohlich in view of Nichols teach the limitations of claim(s) 1
	Frohlich does not teach a comprehensive scoring of each test performed for indication, however, Nichols teaches the following:
wherein the indication includes results from each test performed on each of the one or more components. (Nichols: Fig 4B; Fig 4C; Column 2 lines 32-54, “According to yet another aspect, the present invention enables the business logic, graphical charting logic, review workflow definition, publication logic, notification logic, and access entitlements for a scorecard to be compiled into a Scorecard Definition Package (SDP)…”; Column 12  lines 20-31, “The visual components may include, but not be limited to, graphs, charts, icons, widgets and the like. Essentially, a scorecard converts and presents static information stored in the metrics results database into dynamic, expandable, and browse-able representations.”)
Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich with the teachings of Nichols as taught by Nichols (Nichols: Column 1 lines 25-27, “Therefore, there is a need for techniques that provide rigorous, systematic, and automated monitoring and measurement of projects or initiatives (e.g., security, vulnerability, service level management, corporate governance, etc.) and represent the measurement effectively.”)

Claim(s) 7 and 20 –
Frohlich in view of Nichols teach the limitations of claim(s) 1 and 16
	Frohlich further discloses the following:
further comprising associating a test specification with the test archive, wherein the test specification defines which output data from the one or more components should be added to the test archive. (Frohlich: Paragraph 85, “The test execution engine may also be an advanced test execution engine, that may have additional functions, such as stores the test results in a Database, loads test result back from the Database, presents the test results as raw data, presents the test results in a processed format (Statistics) and authenticates the operators.”;  Paragraph 93, “The solutions disclosed herein may facilitate to save resources, in particular test execution time and machine times (duration a machine is block executing tests). The solutions disclosed herein may be applied flexibly due to being fully downward compatible with current approaches, since they refer to the default values and operations. The parameters disclosed herein may be easily be extended syntactically by adding new values to the parameters TestControl and TestOrder or new operators to the Test set operations parameter.”)

Claim(s) 8 and 21 –
Frohlich in view of Nichols teach the limitations of claim(s) 1 and 16
	Frohlich further discloses the following:
further comprising associating a test specification with the test archive, wherein the test specification permits customization of the testing and provides definitions of pass and fail. (Frohlich: Paragraph 40, “The test suite interface specification further yet comprises a set of precedence rules capable of defining which specification takes precedence between overlapping specifications. Essentially the set of precedence rules is capable of defining the priority of overlapping specification. The Test Control parameter(s) may instruct the unit test execution engine that a parameterized test case, test suite or a test program (combining several test suites) shall stop or continue when either one of the following has occurred: after a test system error, the error being defined as a problem in the test system or test harness, or after a test case fail, the fail or fail event being defined as a problem in the test object.”)
Claim(s) 9 –
Frohlich in view of Nichols teach the limitations of claim(s) 1
	Frohlich further discloses the following:
permitting additional programs to be provided in a test specification for a selected testing of the one or more components. (Paragraph 91, “Further, the parameters relieve test developers from writing error prone, non-standardized imperative test control statements. The parameters simplify considerably the adaptation of test suites to specific test purposes, e.g. test only functionality of basic features during development phases but test all features on all platforms during weekly integration test and for a product release. The parameters can easily be integrated with test management tools through their declarative nature either on the command line interface of the test program or by means of standardized XML files (Test program configuration) thus reducing integration problems and effort.”)

Claim(s) 10 –
Frohlich in view of Nichols teach the limitations of claim(s) 1
	Frohlich further discloses:
further comprising regenerating the test archive based on an instance of the updated workflow package. (Frohlich: Paragraph 75, “The test specification should be stored in the test repository in a text format (such as source code). Test data is sometimes generated by some text data generator tool. Test data can be stored in binary or text files. Test data should also be stored in the test repository together with the test specification.”; Paragraph 78, “Via the test execution engine, the test results are stored in report files and can be viewed in a uniform way, independent of the type of the test, the test execution engine facilitates keeping track of the changes, and further facilitates to reuse components developed for testing that facilitated obtaining said test results.”)

	Claim(s) 5-6, 11-14, 17-19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich (US 2013/0019126 A1) in view of Nichols (US 8712815 B1) and Denker (US 8131840 B1)

Claim(s) 5 and 17 –
	Frohlich in view of Nichols teach the limitations of claim(s) 1 and 16
	Frohlich in view of Nichols does not explicitly disclose the specific types of tests, however, Denker discloses the following:
wherein the testing includes a plurality of tests comprising an input data test, a data staging test, an execution test, and an output comparison test. (Denker: Column 9 lines 48-56, “a simplified block diagram illustrating elements of embedded design logic 102 in an input path of the target data stream processing device 108 according to one embodiment. The illustrated portions of the embedded design logic 102 (shown within a dashed line) include a first input shadow register 610 and an input comparison value register 612 electrically connected to first comparison logic 614, and a second input shadow register 616 and a check register 618 electrically connected to second comparison logic 620.”; Column 3 lines 25-43, “When a potential fix is implemented, the described system and methods provide for stepping through the execution of test cases to confirm that a fix actually corrects the problem.”; Column 5, lines 5 -19, “In certain embodiments, the data stream analysis tool provides for staging an initial development of a data stream processing device. The data stream analysis tool may be designed with the goal of bringing up an initial hardware design of a data stream processing device. The development of the data stream analysis tool itself may be staged to match this capability. For example, a data stream analysis tool may support three stages including PHY only, PHY plus encryption, and full design. However, a target data stream processing device may not be built with this phasing in mind. Even if such phasing is considered, all or portions of the logic to support this may be left out of the target data stream processing device because of size or complexity. By having much of the logic off-target, this risk is minimized.”) Examiner interprets the processes described to be equivalent to the tests claimed by applicant in view of applicant’s specification.

Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. Denker discloses a method of analysis using various testing and logic. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich in view of Nichols with the teachings of Denker, as taught by Denker (Denker: Column 3 lines 36-47, “multiple target data stream processing devices may be synchronized together to help bridge to larger controlled architectures.”).

Claim(s) 6 and 19 –
	Frohlich in view of Nichols and Denker teach the limitations of claim(s) 1, 16, and 17
	Frohlich further discloses the following:
wherein each of the plurality of tests are executed in order, where failure of one of the plurality of tests ends the testing and outputs a failure indication. (Frohlich: Paragraph 16, “In a further embodiment, said test automation framework employs a test order parameter capable of controlling a sequence of test cases in software. In a further embodiment, said test automation framework employs a test categories parameter capable of grouping test cases according to different criteria, where one test case can belong to one or more test categories. In a further embodiment, said test automation framework employs a set of precedence rules capable of defining which specification takes precedence between overlapping testing specifications.”; Paragraph 21, “In another embodiment, a test suite interface specification includes: a plurality of test control parameters capable of controlling whether a test execution engine continues or stops execution of tests after a problem is detected in a test suite; a test order parameter capable of controlling a sequence of test cases in a tested software;”)



Claim(s) 11 and 22 –
	Frohlich discloses the following:
Creating a workflow package including a version identification…(Frohlich: Paragraph 15, “ designing a plurality of test cases, and a plurality of test suites for said defined testing strategy; defining a plurality of test categories for said designed plurality of test suites; defining a test execution sequence for said designed plurality of test suites, and said defined plurality of test categories; deciding whether a test execution sequence shall continue or stop after the occurrence of at least one of an error in a test object and a fail event in the test system; Paragraph 71, “In the above by "Identifier" is understood a name identifying a program or name identifying a test suite or test case.”)
creating a workflow instance as based on the workflow package; (Frohlich: Paragraph 15, “ designing a plurality of test cases, and a plurality of test suites for said defined testing strategy; defining a plurality of test categories for said designed plurality of test suites; defining a test execution sequence for said designed plurality of test suites, and said defined plurality of test categories; deciding whether a test execution sequence shall continue or stop after the occurrence of at least one of an error in a test object and a fail event in the test system”)
executing the workflow instance to generate output data; (Frohlich: Paragraph 15, “running the test automation framework on said software under test, and analyzing the results obtained from running the test automation framework on said software.”)
saving the workflow instance with the output data as a test archive; (Frohlich: Paragraph 75, “The test specification should be stored in the test repository in a text format (such as source code). Test data is sometimes generated by some text data generator tool. Test data can be stored in binary or text files. Test data should also be stored in the test repository together with the test specification.”)
testing one or more components of an updated workflow package with the test archive; and (Frohlich: Paragraph 80, “aids in the selection of the test cases type to execute. The selection can be automatic or manual;”; Paragraph 81, “loads test specifications by opening a file from a local file system or by downloading a file from a server, depending on where the test specification is stored;”
outputting an indication of pass or fail of the testing of the updated workflow package. (Frohlich: Paragraph 83, “presents the outcome (such as Passed, Failed or Aborted) of test steps and the complete sequence of testing to the operator;”)
Frohlich does not specifically disclose the use of a graph, nor the explicit usage of a non-transitory computer readable storage medium, however, Nichols discloses the following:
A non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of creating and executing a test harness for workflows, the method comprising: (Nichols: Column 3 lines 5-27, “The second computing device may be coupled to a storage device that accumulates the executed metrics results to be accessed by the third computing device. Depending on applications, the first/second computing device and third computing device represent a logical division or layering: these devices can live either in a single physical server or be on separate servers. Creating a workflow package including a version identification and a workflow graph definition”)
…and a workflow graph definition and a transformation logic for each node. Nichols: Column 2 lines 55-63, “one or more metrics are created and packaged into one or more Metrics Definition Packages that unambiguously specify metrics execution schedules, relationships or logic among data sources and metrics logic…”; Column 9 lines 9-18, “This means that sensitive data is localized typically to a single node and that retained data is limited strictly to the results of the metrics computation, not all the detailed data may have been used to create it. External data sources provide precisely the data needed to compute a metrics, drastically reducing the amount of data used.”; Column 10 lines 44-60, “After the data is filtered, modified or cleansed, a data transformation is performed at 286 to ensure that similar data from different data sources are mapped together. This can be done by mapping one set of data to be conformed to the definition of another set.”; Column 2 lines 32-54, “According to yet another aspect, the present invention enables the business logic, graphical charting logic, review workflow definition, publication logic, notification logic, and access entitlements for a scorecard to be compiled into a Scorecard Definition Package (SDP)…”; Column 12  lines 20-31, “The visual components may include, but not be limited to, graphs, charts, icons, widgets and the like. Essentially, a scorecard converts and presents static information stored in the metrics results database into dynamic, expandable, and browse-able representations.”)
Frohlich in view of Nichols does not explicitly disclose the specific types of tests, however, Denker discloses the following:
wherein the testing includes a plurality of tests comprising an input data test, a data staging test, an execution test, and an output comparison test. (Denker: Column 9 lines 48-56, “a simplified block diagram illustrating elements of embedded design logic 102 in an input path of the target data stream processing device 108 according to one embodiment. The illustrated portions of the embedded design logic 102 (shown within a dashed line) include a first input shadow register 610 and an input comparison value register 612 electrically connected to first comparison logic 614, and a second input shadow register 616 and a check register 618 electrically connected to second comparison logic 620.”; Column 3 lines 25-43, “When a potential fix is implemented, the described system and methods provide for stepping through the execution of test cases to confirm that a fix actually corrects the problem.”; Column 5, lines 5 -19, “In certain embodiments, the data stream analysis tool provides for staging an initial development of a data stream processing device. The data stream analysis tool may be designed with the goal of bringing up an initial hardware design of a data stream processing device. The development of the data stream analysis tool itself may be staged to match this capability. For example, a data stream analysis tool may support three stages including PHY only, PHY plus encryption, and full design. However, a target data stream processing device may not be built with this phasing in mind. Even if such phasing is considered, all or portions of the logic to support this may be left out of the target data stream processing device because of size or complexity. By having much of the logic off-target, this risk is minimized.”) Examiner interprets the processes described to be equivalent to the tests claimed by applicant in view of applicant’s specification.

Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. Denker discloses a method of analysis using various testing and logic. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich with the teachings of Nichols as taught by Nichols (Nichols: Column 1 lines 25-27, “Therefore, there is a need for techniques that provide rigorous, systematic, and automated monitoring and measurement of projects or initiatives (e.g., security, vulnerability, service level management, corporate governance, etc.) and represent the measurement effectively.”). At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich in view of Nichols with the teachings of Denker, as taught by Denker (Denker: Column 3 lines 36-47, “multiple target data stream processing devices may be synchronized together to help bridge to larger controlled architectures.”).


Claim(s) 12 –
	Frohlich in view of Nichols and Denker teach the limitations of claim 11
	Frohlich does not teach a comprehensive scoring of each test performed for indication, however, Nichols teaches the following:
wherein the indication includes results from each test performed on each of the one or more components. (Nichols: Fig 4B; Fig 4C; Column 2 lines 32-54, “According to yet another aspect, the present invention enables the business logic, graphical charting logic, review workflow definition, publication logic, notification logic, and access entitlements for a scorecard to be compiled into a Scorecard Definition Package (SDP)…”; Column 12  lines 20-31, “The visual components may include, but not be limited to, graphs, charts, icons, widgets and the like. Essentially, a scorecard converts and presents static information stored in the metrics results database into dynamic, expandable, and browse-able representations.”)

Frohlich discloses a method for the designing, storing, and utilization of a test suite to guarantee desired metrics for nodes and other network components. Nichols discloses a method for displaying and analyzing the results of various test suites. At the time of applicant’s filed invention one of ordinary skill in the art would have deemed it obvious to combine the methods of Frohlich with the teachings of Nichols as taught by Nichols (Nichols: Column 1 lines 25-27, “Therefore, there is a need for techniques that provide rigorous, systematic, and automated monitoring and measurement of projects or initiatives (e.g., security, vulnerability, service level management, corporate governance, etc.) and represent the measurement effectively.”)

Claim(s) 13 and 23  –
Frohlich in view of Nichols and Denker teach the limitations of claim 11 and 22
	Frohlich further discloses the following:
further comprising associating a test specification with the test archive, wherein the test specification defines which output data from the one or more components should be added to the test archive. (Frohlich: Paragraph 85, “The test execution engine may also be an advanced test execution engine, that may have additional functions, such as stores the test results in a Database, loads test result back from the Database, presents the test results as raw data, presents the test results in a processed format (Statistics) and authenticates the operators.”;  Paragraph 93, “The solutions disclosed herein may facilitate to save resources, in particular test execution time and machine times (duration a machine is block executing tests). The solutions disclosed herein may be applied flexibly due to being fully downward compatible with current approaches, since they refer to the default values and operations. The parameters disclosed herein may be easily be extended syntactically by adding new values to the parameters TestControl and TestOrder or new operators to the Test set operations parameter.”)

Claim(s) 14 and 24 –
Frohlich in view of Nichols and Denker teach the limitations of claim 11 and 22
	Frohlich further discloses the following:
further comprising associating a test specification with the test archive, wherein the test specification permits customization of the testing and provides definitions of pass and fail. (Frohlich: Paragraph 40, “The test suite interface specification further yet comprises a set of precedence rules capable of defining which specification takes precedence between overlapping specifications. Essentially the set of precedence rules is capable of defining the priority of overlapping specification. The Test Control parameter(s) may instruct the unit test execution engine that a parameterized test case, test suite or a test program (combining several test suites) shall stop or continue when either one of the following has occurred: after a test system error, the error being defined as a problem in the test system or test harness, or after a test case fail, the fail or fail event being defined as a problem in the test object.”)

Claim(s) 15 and 25 –
Frohlich in view of Nichols and Denker teach the limitations of claim 11 and 22
Frohlich further discloses:
further comprising regenerating the test archive based on an instance of the updated workflow package. (Frohlich: Paragraph 75, “The test specification should be stored in the test repository in a text format (such as source code). Test data is sometimes generated by some text data generator tool. Test data can be stored in binary or text files. Test data should also be stored in the test repository together with the test specification.”; Paragraph 78, “Via the test execution engine, the test results are stored in report files and can be viewed in a uniform way, independent of the type of the test, the test execution engine facilitates keeping track of the changes, and further facilitates to reuse components developed for testing that facilitated obtaining said test results.”)

Claim(s) 18 –
Frohlich in view of Nichols and Denker teach the limitations of claim 16 and 17
	Frohlich further discloses the following:
wherein if one of the plurality of tests fail for a given component, the indication provided is a failure indication for both the given component and the workflow. (Frohlich: Paragraph 86, “Some embodiments also provide a method for testing a code of a software application by using test suites, the method comprising the steps of defining a plurality of testing goals and a testing strategy for the code of the software application, determining a plurality of objects under test within said code of a software application, designing a plurality of test cases, and a plurality of test suites for said defined testing strategy, defining a plurality of test categories for said designed plurality of test suites, defining a test execution sequence for said designed plurality of test suites and said plurality of test categories, defining whether a test execution sequence shall continue or stop after the occurrence of at least one of an error in a test object and a fail event in the test system, based on the results obtained in all the previous steps, parametrizing the a test automation framework with the test suites, running the test automation framework on said code of a software application, and analyzing the results obtained from running the test automation framework on said code of a software application.”; Paragraph 118, “Process 316 Selects the test procedures to be executed depending on whether they fall into the set of test categories specified either at the line, in the configuration file or in the test program. If specified, the selected test procedures and test suites are ordered and tagged with label indicated whether a failing test procedure stops either the execution of the containing test suite or the execution of complete test sequence.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (US 7340725 B1): disclose a method of creating smart test attributes in order to create intelligent test scenarios
Krigel (US 2007/0001683 A1): discloses a method of creating test cases to check various wiring characteristics
Potter IV (US 7010454 B1): discloses an interface for creating various test service scenarios and implementing them




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624